United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  March 12, 2021



By the Court:

No. 19-2523

BRIAN HOPE, et al.,                         Appeal from the United States District Court
      Plaintiffs-Appellees,                 for the Southern District of Indiana,
                                            Indianapolis Division.
       v.
                                            No. 1:16-cv-02865-RLY-TAB
COMMISSIONER OF INDIANA DEPARTMENT
OF CORRECTION, et al.,                      Richard L. Young,
      Defendants-Appellants.                Judge.



                                    ORDER

       Defendants-Appellants’ petition for rehearing en banc is GRANTED. The panel’s
opinion and judgment issued January 6, 2021 are VACATED. By separate order, the
court will set a date for oral argument en banc.